Title: [A List of Pleadings, October–December 1758.]
From: Adams, John
To: 

 
       Bond to give Deed.
       † Trespass on the Case vs. Sherriff for the Default of his Deputy.
       † Case by Baron and feme vs. Executor, on a Promise made to the feme while solelater.
       † Indebitatus Assumpsit for service done at a customary Price.
       Plea, in abatement, that the service was insufficient.
       Ind. Ass. for keeping a Horse to Hay. 3.
       Scire facias vs. Bail. 4.
       If it was a  Writ, I’d lay a Quantum Meruit as much as he deserved. Can Book be sworn to on Q.M.
       Ind. Ass. on a Note of Hand.
       †Debt to the Clerk of the Company. On Province Law.
       
        Trespass on the Case, by an Infant
       
       Quantum Valebant for Cyder sold by Infant, suing by his father, his guardian or next friend.
       Trespass for breaking a Cows leg. 6.
       †Trespass upon the Case for refusing Marriage after Promise. 7.
       †Trespass upon the Case on a protested Order vs. Drawer.
       †Trespass upon the Case for not Building a good Barn according to Order.
       Covenant broken, for not warranting Land, according to Cov.
       Trespass. Quare Clausum fregit. 9.
       Trover and Conversion of a Kettle belonging to Executor.
       Partition. 10.
       Trespass Q.C.F. & D.f. 10.
       Writ, for declaring at a Bargain unruly Oxen to be orderly. 10.
       Quant. Mer. and Ind. Ass. 2 Counts, for Work and service. 11.
       Debt  by Farmer of Excise qui tam for selling Rum without Licence.
       Trespass on the Case by 2d. Indorser vs. 1st Indorser for the original Drawer his  Absence from the Province and 2d. Indorser unable to pay the Debt. 13.
       Trespass on the Case for Breach of Promise of Marriage. 14.
       Ejectment vs. Disseisor.
       Joindre of Ind. Ass. and Insimul Computassent.
       
       Case by Guardian to non Compos for Labour done by non Compos.
       Money lent sued for by Administrator. 16.
       Case for Money received to Plaintiff by a demand for Money lent. 16.
       Case on a Note for 24 Gallons of Rum. 16.
       Ejectment of a Mortgagor by Mortgagee.
       Account by Administrator de bonis non vs. Administrator of the Administrator of him to whom the 1st Administration was committed.
       Case on an Order accepted and payed by Plaintiff at Defendants Request 18.
       Case on a Bill protested or refused to be accepted. 18.
       Case vs. a Carrier for suffering Goods to be spoiled. 18.
       Warrantia Chartae vs. Heir at law. 19.
       Debt vs. Executor for not exhibiting a ful Inventory. 19.
       Town Treasurer vs. a Person for entertaining a Tenant without giving Notice to select men, whereby Charge arose to the Town. 20.
       
        Town Treasurer vs.
       
       Case vs. Town Treasurer by Town Treasurer vs. Constable 20.
       Case for Bail vs. Principal for Security. 21.
       Case on an order accepted by Defendant.
       Debt for Rent. 21.
       Trespass on the Case, for not rendring an Account of Oxen received to kill and sell.
       Warrant to Constable to convey a Pauper to next Town.
       Presentment vs. . . . Officer? 22.
       Presentment for a Riot. 23.
       Presentment, for Administering an Oath without Authority.
       Complaint, by Farmer of Excise, vs. one for not giving an Account of distilled Liquors and Lemons taken in and sold.
       Case, for Mony had and received to Plaintiffs Use. 24
       Case by surviving Creditor. 24.
       Debt on a Judgment of Court. 25.
       Presentment for selling fat, instead of Butter. 25.
       Debt, by Town Treasurer vs. a Person for receiving and entertaining a Pauper. 26.
       Complaint to a Justice, vs. one for writing scandalous Words, and Warrant thereon 27.
       Action for scandalous Words. 28.
       Case vs. Defendant for taking away his Son from Plaintiff with whom he lived to learn his Trade, before the Time agreed on was out. 28.
       
       Trover of a Pice of Timber.
       Equity of Redemption in a Mortgage Deed. 29.
       Debt vs. one for not maintaining his half of a Partition fence, between him and Plaintiff, on 10th of Wm. 3. Chapt. 18.
       Case, for not maintaining &c. on the same Law. 29.
       
        Ejectment
       
       Trespass and Ejectment, by Plaintiff Heir to Devisor after Estate Tail ended. 29.
       Ejectment. 30.
       Trespass on the Case for drowning Plaintiffs Meadow by a Mill dam. 30.
       Ejectment. Declaration on Plaintiffs own seizin &c. 30.
       Complaint to Justice, vs. Dear Killer. 31.
       , Caption of a Petition to Gen. Court. 31.
       Imparlance, Prayer for one. 32. in Ejectment.
       Warrant of Town Treasurer vs. Collector. 32.
      